MEMORANDUM**
Myles Stanley Jackson appeals the 63-month sentence imposed following his conviction by jury trial of 8 counts of conspira*612ey, mail fraud, wire fraud and bank fraud. We have jurisdiction pursuant to 18 U.S.C. § 3742. We review for plain error, see United States v. Riley, 335 F.3d 919, 925 (9th Cir.2003), and we affirm.
Jackson contends that the district court erred by applying a two-level sentence enhancement for an offense involving “sophisticated means” because he was only a low-level participant in the fraud scheme. We need not decide whether U.S.S.G. § 2Bl.l(b)(8)(C) includes an exception for low-level participants because the record contains sufficient evidence that Jackson was personally involved in complex aspects of this undisputedly sophisticated scheme. See U.S.S.G. § 2B1.1, cmt. n. 6 (B) (2002); United States v. Aragbaye, 234 F.3d 1101, 1108 (9th Cir.2000). Accordingly, the district court did not plainly error by applying the enhancement.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.